NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                            _______________

                                No. 09-1792
                              _______________

                              LI RONG ZHANG,
                                        Petitioner

                                       v.

                       ATTORNEY GENERAL OF THE
                       UNITED STATES OF AMERICA,
                                       Respondent
                             _______________

                    On Petition for Review of a Final Order
                      of the Board of Immigration Appeals
                Immigration Judge: Honorable Rosalind K. Malloy
                              (No. A095-716-420)

                              _______________

                   Submitted Under Third Circuit LAR 34.1(a)
                               August 10, 2012
                              _______________

      Before: McKEE, Chief Judge, AMBRO, and ALDISERT, Circuit Judges

                        (Opinion filed: August 29, 2012)

                              _______________

                          OPINION OF THE COURT
                              _______________

AMBRO, Circuit Judge
       Li Rong Zhang petitions for review of an order of the Board of Immigration

Appeals affirming an Immigration Judge‟s order removing her to the People‟s Republic

of China. For the reasons noted below, her petition for review is denied.1

                                             I.

       Because we write for the parties, we recite only briefly the facts of the case.

Zhang is a single woman who was born on November 15, 1986 in Fujien Province,

China. She entered the United States without proper entry documentation on December

8, 2005, at or near Los Angeles, California. Zhang was placed into removal proceedings

by the service of a notice to appear, dated December 15, 2005, charging her as

removable. Nine months later, Zhang filed for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Conceding that she is

removable as charged, Zhang contended that she is entitled to relief from removal

because she suffered past persecution when the head of her village, Chung Li, attempted

to coerce her to marry his son, Guang Li. Specifically, Zhang testified that Li threatened

to put her in jail if she did not marry his son. However, Zhang admitted that she was not

arrested, held or tortured in China, and that she was able to escape from her village.

Zhang also claimed that her parents were persecuted and fined for violating China‟s one-

child policy, and that, as a result, she was forced to live with her grandparents. Within

days after Li first attempted to coerce her to marry his son, Zhang went to live with her




1
  We thank amicus curiae counsel, Ayodele Gansallo of the Transnational Legal Clinic at
the University of Pennsylvania Law School, for superb advocacy in this case.
                                              2
aunt, with whom she stayed undetected for approximately 20 days before leaving China

for Hong Kong, then Europe, and ultimately the United States.

       The IJ made an adverse credibility finding against Zhang, noting, among other

things, that “Chinese law has forbidden coerced marriage since 1950,” and held that she

had failed to establish that she suffered past persecution or that she would suffer future

persecution. The IJ explained, in pertinent part, as follows:

              [B]ased on the testimony of the respondent[,] [e]ven if one
              were to find her testimony credible, the Court would find that
              she has not suffered past persecution. She was not forced into
              a marriage. She was not detained. [A] [m]arriage proposal,
              even by someone you detest, does not rise to the level of
              persecution. Respondent‟s family was not involved in this
              threat. . . . This was strictly, if you were to believe the
              respondent, the village head making proposals to her on
              behalf of his son. And even though he was a powerful
              individual, according to the respondent, the Court finds the
              proposals do not rise to the level of persecution.
              Respondent‟s testimony regarding being taken away from her
              home and being threatened with detention is unsupported by
              any credible evidence and again, the respondent was able to
              escape and live with a relative undetected.

              With respect to future persecution, the respondent has been
              away from China for more than two years. It is inconceivable
              that the village head is still looking for her to marry his son.
              The respondent certainly could not have been the only single
              woman in the village. There is no evidence that the village
              head remains interested in having the respondent as a
              daughter-in-law. Th[e] statement that she would be forced to
              marry the son of the village head, were she to return to China,
              is purely speculative.

The IJ denied her applications on April 14, 2008.

       On March 9, 2009, the BIA dismissed Zhang‟s appeal, stating that “[f]or all the

reasons noted by the [IJ], we agree that [Zhang] failed to carry her burden of establishing

                                              3
that she has suffered past persecution or has a well-founded fear of future persecution on

account of her race, religion, nationality, membership in a particular social group, or

political opinion.” Zhang‟s petition for review is now before us.

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252(a). In this case, because the BIA

issued its own opinion on the merits, we review its decision rather than that of the IJ. Li

v. Att’y Gen., 400 F.3d 157, 162 (3d Cir. 2005). However, to the extent that the BIA

deferred to or adopted the IJ‟s reasoning, we will look to and consider the decision of the

IJ on those points. Chavarria v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006).

       We review factual findings under the substantial evidence standard, Briseno-

Flores v. Att’y Gen., 492 F.3d 226, 228 (3d Cir. 2007), upholding them “unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). Legal conclusions, including the application of law to fact, are

reviewed de novo. Francois v. Gonzales, 448 F.3d 645, 648 (3d Cir. 2006). “So long as

the BIA‟s decision is supported by „reasonable, substantial, and probative evidence on the

record considered as a whole,‟ we will not disturb the BIA‟s disposition of the case.”

Chavarria, 446 F.3d at 515 (quoting INS v. Elias-Zacaris, 502 U.S. 478, 481 (1992)).

                                            III.

       Substantial evidence supports the BIA‟s decision. While Zhang contends that she

was persecuted when the village chief attempted to coerce her into marrying his son, and




                                             4
that she suffered this persecution on account of her membership in a particular social

group,2 the alleged wrongs here do not rise to the level of persecution.

       Persecution is defined as “threats to life, confinement, torture, and economic

restrictions so severe that they constitute a threat to life or freedom.” Fatin v. INS, 12

F.3d 1233, 1240 (3d Cir. 1993). Persecution “does not encompass all treatment our

society regards as unfair, unjust or even unlawful or unconstitutional.” Id.

       Here, Zhang was not forced into marriage. She received two allegedly coercive

marriage proposals and was threatened with detention. But she was not forced to marry

Li‟s son against her will, she was not detained, and she was able to escape the perceived

threat and reside with her aunt in another part of China without being detected. As for


2
  The IJ defined the possible particular social group as “single women” or “single women
whose parents oppose [China‟s] family planning policy.” Oral Decision and Order of the
IJ at 15. On appeal to the BIA, the particular social group is defined as “people who are
forced into marriage by someone other than [their] parents.” Decision of the BIA at 2.
Before us, the Government and amicus defined the particular social group as “women
who are forced into marriage by someone other than their parents.” Gov‟t Supplemental
Letter Br. at 6-7; Amicus Supplemental Letter Br. at 1. Amicus also raises two other
potential definitions: “women in China” and “women in China who are opposed to the
practice of forced marriage.” Amicus Supplemental Letter Br. at 2 n. 4.

        We do not pass judgment on whether any of these definitions could constitute a
particular social group, nor on whether Zhang would be a member of any such particular
social group. We do note, however, that two Courts of Appeals have indicated that those
forced into marriage possibly could constitute a particular social group. See Gao v.
Gonzales, 440 F.3d 62, 69 (2d Cir. 2006) (holding that the relevant social group was
“women who have been sold into marriage (whether or not that marriage has yet taken
place) and who live in a part of China where forced marriages are considered valid and
enforceable”), vacated and remanded on other grounds by Keisler v. Hong Yin Gao, 552
U.S. 801 (2007); Bi Xia Qu v. Holder, 618 F.3d 602, 607 (6th Cir. 2010) (“[I]t appears
that [the petitioner] has shown that she was a member of a particular social group of
women in China who have been subjected to forced marriage and involuntary
servitude.”).
                                              5
Zhang‟s claimed fear of future persecution, we agree with the IJ that, without substantial

further evidence, “[i]t is inconceivable that the village head is still looking for her to

marry his son” several years later. Without evidence showing a reasonable likelihood

that Zhang experienced past persecution or has a well-founded fear of future persecution,

see 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A), we agree with the IJ and BIA that she has

failed to demonstrate that she qualifies for asylum.

       Zhang‟s failure to meet the test for asylum necessarily precludes her from meeting

the more stringent standard for withholding of removal. See Yu v. Att’y Gen., 513 F.3d

346, 349 (3d Cir. 2008). We also agree that Zhang failed to establish eligibility for

protection under the CAT. See 8 C.F.R. § 208.16(c).

       In sum, the evidence in this case does not compel us to overturn the agency‟s

decision to deny Zhang‟s claims. We therefore deny the petition for review. 3




3
  Contrary to our dissenting colleague‟s characterization, the Government does not “agree
that a remand is needed to correct [the BIA‟s] errors” with respect to the particular social
group issue. Rather, it seeks denial of the petition for review, contending, among other
things, that “the social group issue need not be reached because the agency‟s
determination that Zhang failed to establish a well-founded fear of future arranged
marriage disposes of the asylum and withholding of removal claims and moots the social
group issue.” Gov‟t Supplemental Letter Br. at 1. As explained above, we agree with
the Government that the particular social group issue need not be reached because of
Zhang‟s inability to establish a reasonable likelihood of past or future persecution.
                                               6
ALDISERT, Circuit Judge, dissenting.

       To qualify for the discretionary relief of asylum, an individual must be a

“refugee,” defined as any person who is “unable or unwilling to return to, and is unable

or unwilling to avail . . . herself of the protection of” her country of nationality “because

of persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” 8 U.S.C. §

1101(a)(42) (emphasis added). Here, we are confronted with the rare circumstance in

which both parties before our Court agree that the Board of Immigration Appeals (“BIA”

or “Board”) erred by concluding that Zhang was not a member of a certain social

group—“persons forced to marry by someone other than their parents”—without

providing any accompanying analysis about whether such a group exists nor why Zhang

could not show that she belongs to it. Both parties further agree that a remand is needed

to correct its errors. I join the parties in agreeing that the Board‟s failure to explain

Zhang‟s non-membership in that group was reversible error.

       Although we requested supplemental briefing on the question of whether women

who are forced to marry by someone other than their parents can compromise a protected

social group under the INA, the Board‟s failure to reach this issue and find facts
necessary for its resolution deprives us of jurisdiction to now rule on it. Accordingly, I

would remand for a more thorough evaluation of what group(s) Zhang‟s case might

implicate and whether the facts here demonstrate her membership in any of them.
                                               I.

       Before addressing the merits of this issue, it is important to briefly explain the

legal background onto which this case is cast. Integral to any asylum or withholding of

removal claim under § 208 is an alien‟s claim that her persecution was “on account of”

                                               1
one of the grounds specified in that statute. Zhang contends that she is entitled to relief

because of her persecution on account of her membership in a “particular social group.”

This “particular social group” concept has proven ponderous in its application. In Fatin v.

INS, 12 F.3d 1233 (3d Cir. 1993), we wrote: “Both courts and commentators have

struggled to define „particular social group.‟ Read in its broadest literal sense, the phrase

is almost completely open-ended. Virtually any set including more than one person could

be described as a „particular social group.‟ Thus, the statutory language standing alone is

not very instructive.” Id. at 1238 (footnotes omitted).

       Against that nebulous backdrop, the Attorney General has provided some

guidance. In the seminal case on this topic, In re Acosta, 19 I. & N. Dec. 211, 233 (BIA

1985), overruled on other grounds by In re Mogharrabi, 19 I. & N. Dec. 201 (BIA 1985),

the Board interpreted “particular social group” to mean a collection of individuals united

by (1) a shared immutable characteristic, which may be (a) innate (such as gender or

race), or (b) acquired through past experience (such as former military service or land

ownership); or (2) a shared mutable characteristic of the sort that a person “should not be

required to change because it is fundamental to their individual identities or consciences.”

Id. at 233-234. Importantly, “the particular kind of group characteristic that will qualify
under this construction remains to be determined on a case-by-case basis.” Id. at 233.

       In addition to the Acosta requirements—which we have adopted as binding in this

Circuit, see Fatin, F.3d at 1239-1240—we have recognized two other hurdles a petitioner
must clear when defining a “particular social group.” First, because the complained-of

persecution must occur “on account of” membership in a social group, and not vice-

versa, a petitioner cannot circularly define a social group in terms of the persecution

suffered. See Lukwago v. Ashcroft, 329 F.3d 157, 172 (3d Cir. 2003) (holding that

                                              2
“children from Northern Uganda who are abducted and enslaved by the LRA and oppose

their involuntary servitude to the LRA” could not constitute a “particular social group”

for a past persecution claim because the complained-of persecution created the group).

Instead, “[a] „particular social group‟ must exist independently of the persecution,” and

“must have existed before the persecution began.” Id. For future persecution claims,

though, past persecution may define a social group if the feared future persecution is

different from the past persecution, see id. at 172-173 (holding that “former child

soldiers” could constitute a “particular social group” for purposes of claiming future

persecution because the past persecution—kidnapping and forced military service—

differed from the feared persecution—execution for desertion).

       Second, a proposed social group definition must not be so “vague and all

encompassing” that it obfuscates a meaningful analysis of the impetus for the

complained-of persecution. Escobar v. Gonzales, 417 F.3d 363, 368 (3d Cir. 2006)

(rejecting a proposed social group of street children alleged to share the common

characteristics of “poverty, homelessness and youth” for being so vague as to frustrate an

evaluation of whether persecution was “on account” of those characteristics).

                                            II.
       Turning to the case at hand, the Immigration Judge (“IJ”) and BIA both found that

Zhang did not belong to a protected social group. After Zhang and her counsel struggled

to define the protected social group to which Zhang belonged, they ultimately proposed
two groups—“single women in China,” or “single women in China whose parents oppose

family planning laws.” The IJ found these groups overly broad.

       On appeal, the Board affirmed the IJ‟s conclusion. Rather than discuss the social

groups considered by the IJ, the Board cursorily dismissed Zhang‟s claim with reference

                                             3
to a third, as-yet-undiscussed group: “people who are forced into marriage by someone

other than their parents.” App. 00003. The Board‟s analysis on this topic, in full, was as

follows:

       We further agree with the Immigration Judge that the respondent has not
       met her burden of proving membership in a particular social group (people
       who are forced into marriage by someone other than their parents) that is
       subject to persecution in China. [In re] H-, 21 I. & N. Dec. 337 (BIA 1996)
       (holding claims based upon membership in a particular social group must
       show that persecution will be directed toward a member of a group of
       persons that share a common, immutable characteristic that they cannot
       change, or should not be required to change because it is fundamental to
       their individual identities or consciences); [In re] C-A-, 23 I. & N. Dec. 951
       (BIA 2006) (holding a particular social group may also be distinguished by
       its “social visibility”); see also [In re] A-M-E- & J-G-U-, 24 I. & N. Dec.
       69, 74-76 (BIA 2007).

App. 00003.

       The parties agree that the Board‟s bare-bones conclusion was insufficient. See,

e.g., Supp. Ltr. Brief for United States 7 (“In discussing whether the putative group of

„people who are forced into marriage by someone other than parents‟ is a „particular
social group‟ within the meaning of the INA, the Board‟s decision in Zhang‟s case is

ambiguous or not entirely clear.”). Indeed, even a brief evaluation of the Board‟s opinion

reveals it to be sorely wanting: the Board did not explain whether such a group exists,

much less why Zhang is not a member of it.1

1
  Indeed, Amicus contends that the formulations considered by the Board doomed Zhang
from the start, because the group of “women who have been forced into marriage” is
defined precisely in terms of the persecution. Amicus suggests that a more appropriate
formulation for this case would be “women in China who are opposed to the practice of
forced marriage.” Amicus contends that this group satisfies Acosta‟s mutable-
fundamental test, because a woman‟s opposition to marrying a particular person is a
belief so fundamental to her identity that she ought not be required to change it. By
defining itself independently from the persecution, moreover, this construction avoids the
self-referential problem explained above. Most importantly, it applies neatly to Zhang,
                                              4
       Its case citations provide no additional guidance. Of the three cases the Board

cited, the precepts espoused in the latter two, In re C-A- and In re A-M-E- & J-G-U-,

have since been specifically discredited by our Court. See Valdiviezo-Galdamez v. Att‟y

Gen., 663 F.3d 582, 603-609 (3d Cir. 2011). In the first case, In re H-, the Board

concluded that members of a specific sub-clan in Somalia constituted a “particular social

group” under Acosta‟s immutable-innate characteristic rubric.

       Viewing the Board‟s opinion here charitably, one might conjecture that the Board

included this citation to In re H- to explain that “people who are forced into marriage by

someone other than parents” are not united by an immutable-innate characteristic, in

contrast to the hereditary-clan-member petitioner in In re H-. Even if one interprets the

Board‟s citation to In re H- to imply the conclusion that Zhang‟s putative group lacks an

immutable-innate characteristic, though, the Board‟s opinion still remains unsalvageable.

Under Acosta, if a proposed group is not united by (1.a) a common immutable-innate

characteristic, the Board must still evaluate whether the group might be united by (1.b) a

non-innate immutable characteristic formed by a past experience, or by (2) a mutable but

fundamental trait. See Acosta, 19 I. & N. Dec. at 233. As the government freely admits

here, “[t]here is no indication in the language of the Board‟s decision that it decided
either of these alternative means of satisfying the Acosta standard for a social group.”

Supp. Ltr. Brief for United States 8.

       I cannot discern from the Board‟s opinion whether it evaluated Zhang‟s putative
social group—“people who are forced into marriage by someone other than parents”—



whose complained-of persecution (threats of selective enforcement of the law resulting in
imprisonment ) is “on account of” her membership in the group (her opposition to
marrying the chief‟s son).

                                              5
under the other prongs of the Acosta standard. Resolving that question would require

finding additional facts, applying legal standards to those facts, and concluding in the

first instance a number of legal questions of first impression, including: (1) whether the

experience of forced marriage is “immutable”; (2) whether the ability to choose one‟s

spouse is so fundamental to human conscience and dignity that one should not be

deprived of that experience by a forced marriage; and (3) whether Zhang may even

maintain a past persecution claim on this ground as someone who has never actually been

“forced into marriage” at all—indeed, she fled before she wed. All parties thus agree that

a remand is in order. See Gonzales v. Thomas, 547 U.S. 183, 186 (2006) (per curiam)

(holding that a remand to an administrative agency is needed where sufficient facts have

not been found).

                                            III.

       For the foregoing reasons, I respectfully disagree with the Majority and would

remand to the BIA for a more thorough evaluation of what group(s) Zhang‟s case might

implicate and whether the facts here demonstrate her membership in any of them.

Although I reserve judgment on whether Zhang actually was persecuted or has a well-

founded fear of future persecution, I would reverse the BIA‟s cursory conclusion to the
contrary and remand for a more thorough explanation, especially in light of the Board‟s

re-determination of Zhang‟s social group membership, which may impact whether threats

of imprisonment constitute persecution.




                                             6